DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3 and 9-12 are allowed in view of applicant arguments/amendments filed 5/11/21.
In regards to Independent Claim 1 the prior art of Arnone ‘127, Arnone ‘363, and Arnone ‘439, alone or in combination, fails to teach or make obvious the electronic gaming machine constructed to: in a case utilization of the intermediate outcome in the interactive game is chosen: award the player an amount of credits based on the intermediate outcome; and utilize the interactive game resources in the interactive game component of the interactive user interface; detect if the player has won the interactive game component: in a case the player has won the interactive game component, award a bonus amount of credits to the player for winning the interactive game; and in a case the player has not won the interactive game: generate a non-player character (NPC) intermediate outcome for a NPC in the interactive game; utilize the NPC intermediate outcome in the interactive game component; detect if the NPC has won the interactive game component; and in a case the NPC has won the intermediate game component, increment the bonus amount of credits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/TRAMAR HARPER/Primary Examiner, Art Unit 3715